IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE
Vv. ID. No. 1509013826

LAMAR WRIGHT-CLAYTON,

Defendant.

Nee ee ee ee ee

Submitted: March 26, 2019
Decided: June 4, 2019

Upon Consideration of Defendant’s Motion for Post-Conviction Relief, and the
Commissioner’s Report and Recommendation
Defendant’s Motion for Post-Conviction Relief is Denied
And the Motion to Withdraw as Counsel is Granted

ORDER

Phillip M. Casale, Esquire, Department of Justice. 820 North French Street, 5th
Floor, Wilmington, Delaware, 19801. Deputy Attorney General.

Lamar Wright-Clayton, Pro Se Defendant.

Scott, J.
On this 3rd day of June, 2019, upon consideration of the Defendant’s Motion for
Post-Conviction Relief, the Commissioner’s Report and Recommendation, and the
record in this case, it appears that:

l. On March 22, 2016, a jury found Defendant Lamar Wright-Clayton
guilty of Possession of a Firearm by a Person Prohibited, Possession of Ammunition
by a Person Prohibited, Carrying a Concealed Deadly Weapon, and Driving while
Suspended/Revoked. The Court granted the State’s Motion to Declare Defendant a
Habitual Offender on May 27, 2016, and Wright-Clayton was sentenced on June 3,
2016.

2. On January 20, 2017, the Delaware Supreme Court determined Wright-
Clayton’s direct appeal was without merit, upholding the denial of his suppression
motion, and affirming the judgment of the Superior Court.!

3. Thereafter, Wright-Clayton filed a Motion for Post-Conviction Relief
pursuant to Superior Court Criminal Rule 61.2 The Court referred the Motion to
Superior Court Commissioner Lynne M. Parker for proposed findings of facts and
conclusions of law pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule

62.°

 

' Wright-Clayton v. State, 2017 WL 455409 (Del. Jan. 20, 2017).
* DI. 41; D.I. 42.
7D. 44.
4. On October 23, 2018, the Commissioner filed a Report and
Recommendation that Defendant’s Motion for Post-Conviction Relief should be
DENIED and the Motion to Withdraw as Counsel should be GRANTED.* Wright-
Clayton filed an appeal from the Commissioner’s findings and was given until
November 23, 2018 to file his objections.°

5. On October 30, 2018, Wright-Clayton filed an “Appeal from
Commissioner’s Findings of Fact and Recommendations,” which failed to specify
which portions of the report or specified proposed findings or recommendations to
which an objection was made.° The Court adopted the Commissioner’s Report and
Recommendation (“Commissioner’s Report”) on February 6, 2019.’

6. Wright-Clayton filed a Motion for Reconsideration on February 19,
2019,° and a Motion to Amend on February 28, 2019.? On March 7, 2019, the Court

granted Wright-Clayton until April 2, 2019 to file any objections to the

 

*Comm’r R&R (Oct. 23, 2018) (D.1. 57).

> D.I. 60.

° Def.’s Appeal from Comm’r R&R (Oct. 30, 2018) (D.I. 59); see Super. Ct. Crim.
R. 62(a)(5)(ii) (“[A]ny party may serve and file written objections to the
Commissioner’s order which set forth with particularity the basis for the
objections.”).

7 DI. 61. See Super. Ct. Crim. R. 62(a)(5)Gv) (“A judge shall make a de novo
determination of those portions of the report or specified proposed findings or
recommendations to which an objection is being made.” (emphasis added)).

°D.L 62.

DI. 63.
Commissioner’s Report, or to alert the Court that he would be relying on his October
30, 2018 filing.!? Wright-Clayton filed an Amended Appeal from Commissioner’s
Findings of Fact and Recommendations on March 26, 2019 (“Amended Appeal”)."!

7. In the Amended Appeal, Wright-Clayton contends that the Court erred
in sentencing him as a habitual offender pursuant to 11 Del. C. § 4214 (“Section
4214”). Wright-Clayton argues that his sentence should be corrected because some
of the prior convictions used to enhance his sentence are no longer considered violent
felonies under 11 Del. C. § 4201.

8. Wright-Clayton’s challenge to his habitual offender status is without
merit. Section 4214(a) in part provides that “any person who has been 3 times
convicted of any felony under the laws of this State . . . and who shall thereafter be
convicted of a subsequent felony is declared to be a habitual offender.” Wright-
Clayton received an enhanced sentence under Section 4214(a) for Possession of a
Firearm by a Person Prohibited and Carrying a Concealed Deadly Weapon.'* And,

the certified court records submitted by the State reveal that Wright-Clayton has six

 

10 DI. 64. See Alston v. State, 2002 WL 184247, at *1 (Del. Super. Ct. Jan. 28,
2002) (“While procedural requirements are not relaxed for any type of litigant
(barring extraordinary circumstances or to prevent substantial injustice), the Court
may grant pro se litigants some accommodations that do not affect the substantive
rights of those parties involved in the case at bar.”).
'' D.. 65.
"DJ. 37. See 11 Del. C. § 1448(c); 11 Del. C. § 1442.

4
(6) prior felony convictions.'* These previous convictions “placed him squarely
within the statutory requirements for habitual offender status.”'* From this, there
was a clear basis for the Court to declare Wright-Clayton a habitual offender.
WHEREFORE, for reasons stated in the Commissioner’s Report and
Recommendation, IT IS ORDERED that the Commissioner’s Report, including its
Recommendation, is adopted by the Court. Defendant Wright-Clayton’s Motion for

Post-Conviction Relief is DENIED and Counsel’s Motion to Withdraw is

wipe

The Honorable C4lvin L. Scott, Jr.

GRANTED.

cc: Prothonotary
Phillip M. Casale, Esquire, Deputy Attorney General
Natalie S. Woloshin, Esquire
Lamar Wright-Clayton, Defendant

 

'3 State’s Mot. to Declare Def. a Habitual Offender (May 27, 2016) (D.1. 29).
'4 Miller v. State, 737 A.2d 531 (Del. 1999).
5